Citation Nr: 0945773	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-25 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for congestive heart 
condition.

2.  Entitlement to a rating in excess of 40 percent for left 
foot amputation.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable rating for right ear hearing 
loss.

5.  Entitlement to a compensable rating for amoebic abscess 
of the liver.

6.  Entitlement to an effective date earlier than March 10, 
2004 for the grant of service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The February 2005 rating 
decision granted service connection for peripheral neuropathy 
of the left lower extremity.  A 10 percent rating was 
assigned.  The February 2005 rating decision also denied a 
rating in excess of 40 percent for amputation of the left 
foot, denied a compensable evaluation for an amoebic abscess 
of the liver, denied a compensable rating for right ear 
hearing loss, and deferred a decision on the claim of 
entitlement to service connection for congestive heart 
condition.  The April 2005 rating decision denied entitlement 
to service connection for congestive heart condition.

The issue of entitlement to an effective date earlier than 
March 10, 2004 for the grant of service connection for 
peripheral neuropathy of the left lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the VA Regional Office.


FINDINGS OF FACT

1.  The Veteran's symptoms of congestive heart failure in 
service were acute and transitory; there is no evidence of 
heart problems within one year of discharge and the currently 
diagnosed heart condition is not etiologically related to 
service.

2.  The Veteran's left foot amputation is manifested by a 
well-healed stump that permits the use of a suitable 
prosthesis controlled by natural knee action.

3.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more that mild incomplete 
paralysis of the femoral nerve.

4.  The Veteran's right ear hearing loss is manifested by 
level IX hearing loss; service connection is not in effect 
for left ear hearing loss.

5.  The Veteran's amoebic abscess of the liver is manifested 
by intermittent right upper quadrant pain, fatigue, and 
malaise.


CONCLUSIONS OF LAW

1.  Congestive heart condition was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
congestive heart condition during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 40 percent for 
left foot amputation have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5163-5167 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8626 (2009).

4.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2009).

5.  The criteria for a compensable rating for amoebic abscess 
of the liver have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Codes 7321, 7323 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in March 2004, October 2004, 
March 2005, June 2005, and October 2008, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  

With respect to the increased rating claims for left foot 
amputation, right ear hearing loss, and amoebic abscess of 
the liver, the RO provided notice in an October 2008 letter 
with regard to the disability ratings.  The October 2008 
letter specifically informed the Veteran how VA determines 
the disability rating assigned for a service-connected 
disability, and informed the Veteran as to the exact criteria 
required for a higher rating for each of his service-
connected disabilities.  The claims were readjudicated 
subsequent to the notice, in December 2008.  Although the 
letter did not also describe what information and evidence is 
required to establish an effective date for an increased 
rating, the Veteran's increased rating claims for left foot 
amputation, right ear hearing loss, and amoebic abscess of 
the liver are being denied.  Therefore, any question as to an 
appropriate effective date to be assigned is rendered moot.

With respect to the increased rating claim for peripheral 
neuropathy of the left lower extremity, the Veteran is 
challenging the initial evaluation following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, VA had no additional duty to notify with 
respect to this issue once service connection was granted.

Further, regarding increased rating claims, the Federal 
Circuit has held that VA's duty to notify, codified at 38 
U.S.C.A. § 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

With respect to the service connection claim, the Board 
acknowledges the RO did not provide VCAA notice that a 
disability rating and an effective date will be assigned if 
service connection is granted, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Regardless, because the 
claim is being denied, no disability rating or effective date 
will be assigned on this basis, so not providing additional 
notice concerning these downstream elements of the claim is 
moot and therefore, at most, harmless error.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and journal 
articles covering anemia and heart disease, hearing loss, 
lower extremity trauma, and amoebic liver abscess.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

The Board notes that the Veteran has not been given a VA 
examination with respect to his service connection claim.  In 
this regard, a VA examination or opinion is necessary if the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence in the service treatment records 
of complaints or findings with respect to heart problems was 
specifically found to be transient, idiopathic, and treated.  
No independent heart abnormality was found at the time of the 
medical board evaluation.  There is no allegation of or 
findings in the medical records of ongoing heart problems 
from the time of service separation to the present.  
Moreover, there is absolutely no post-service medical 
evidence which suggests that the currently diagnosed heart 
condition is in any way related to acute problems during the 
Veteran's military service.  Therefore, no VA examination is 
warranted.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and organic heart disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Congestive Heart Condition

The Veteran contends that he is entitled to service 
connection for a congestive heart condition because it began 
during service.  

A review of the record notes that a September 1969 blue 
rating sheet indicates that the RO determined that the 
Veteran's heart condition was one of an acute nature, with no 
evidence of any permanent residuals shown.  The September 
1969 notice letter (which indicates that amputation of the 
left foot and hearing loss are service connected, and that 
liver disability is not service connected) does not notify 
the Veteran that any decision was made with regard to service 
connection or any other claim involving a heart condition.  
As the Veteran did not receive notice of any prior denial, 
and therefore he did not receive any right to appeal any such 
denial, this matter is considered to be an original service 
connection claim, and not a claim to reopen.  

A review of the service treatment records reveals that the 
June 1967 enlistment examination report reveals normal heart 
examination.  It is also noted that on December 21, 1968, the 
Veteran received a through and through gunshot wound of the 
left heel.  The medical records of treatment for such 
indicate that on December 25, 1968 the Veteran had signs and 
symptoms compatible with congestive heart failure.  
Examination on January 22, 1969 of the heart was normal.  A 
Medical Board Report notes a diagnosis of congestive heart 
failure, transient, idiopathic, treated.  

A VA Hospital summary for admission on August 27, 1969 and 
discharge on October 1, 1969 notes that the Veteran reported 
a history of hospitalization for his gunshot wound.  He 
stated that during his hospitalization he suffered from 
pneumonia and anemia, and had to receive investigation for 
some heart trouble; however, the doctors decided that his 
resemblance to heart disease was related to his severe 
anemia.  Heart examination was not remarkable.  Rhythm was 
regular, sounds were of good quality, and blood pressure was 
106/64.  

VA Hospital records from August and September 1969 note 
continuous complaints of pain in the lower right chest, left 
shoulder, and right side of chest.  No heart diagnosis was 
rendered.  Instead, the diagnosis was amoebic abscess of the 
liver.  A September 1969 chest X-ray revealed liver 
involvement.  No heart diagnosis was rendered.  

An August 1970 chest X-ray study was within normal limits.  A 
July 1971 chest X-ray study was negative.  A July 1972 chest 
X-ray study revealed that the cardiac shadow was within 
normal limits.  A December 1976 chest X-ray study revealed 
that the heart size was normal.  

A June 1983 medical record indicates that the Veteran's chest 
was normal and that his heart had regular rate and rhythm.  

A September 1993 VA medical questionnaire reveals that the 
Veteran indicated that a doctor had told him that he had 
heart trouble.  However, he also indicated that he had not 
received any treatment for heart trouble in the past 10 
years.  

A June 2000 chest X-ray study reveals that the cardiac 
silhouette is within the upper limits of normal.  The 
impression was borderline cardiomegaly.  

The Veteran submitted two journal articles regarding the 
interconnection between anemia and heart failure.  Neither 
articles addresses the Veteran's heart condition.

A May 2004 VA treating record notes that during a routine 
checkup the Veteran complained of difficulty breathing and 
feeling a skip in his heart at night when he lies down.  
Another May 2004 VA treatment record notes normal examination 
of the heart.  

A June 2004 VA admission inpatient assessment notes that the 
Veteran has no history of heart problems with the exception 
of congestive heart failure which he related to a gunshot 
wound from the military.  There was no prior history of chest 
pain or tightness before this episode.  The Veteran 
complained of intermittent dull pain and tightness in the 
left side of his chest.  This is a recurring incident for 
several months.  After various tests, the Veteran was 
diagnosed with chest discomfort, cardiac dysrhythmias, and 
shortness of breath.  A myocardial infarction was ruled out.

In August 2004 it was noted that the Veteran had symptomatic 
premature ventricular contractions, which was controlled by a 
beta blocker.  He was noted to be doing well on medication.  
In November 2005 the Veteran continued to be diagnosed with 
cardiac dysrhythmias.  

After review of the medical evidence, the Board finds that 
service connection is not warranted for congestive heart 
condition.  Although the service treatment records indicate 
that, at the time of the gunshot wound, the Veteran showed 
signs of congestive heart failure, these signs were transient 
and no subsequent heart diagnosis was ever made during 
service.  

Moreover, there is no evidence of continuity of 
symptomatology to corroborate the presence of an ongoing 
congestive heart condition since service.  In contrast, chest 
X-rays and medical records from shortly after service found 
no heart problems.

Although there is evidence of a current heart condition, such 
diagnosis was first rendered in 2004, over thirty years after 
the Veteran's discharge from service.  Finally, there is no 
medical evidence indicating that any current diagnosis is in 
any way related to the Veteran's military service.  In 
essence, the evidence linking a heart disability to service 
is limited to the Veteran's own statements.  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Although the Veteran 
is competent to report that he has experienced heart symptoms 
since military service, the evidence fails to support his 
recollections.  A documented heart condition was initially 
shown approximately three decades after his service 
separation, and no opinion linking this condition to military 
service has been presented.  In this regard, the presumption 
of in-service incurrence is not for application.  38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, the Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, service 
connection is not in order for this claimed disability.  

II.  Left Foot Amputation

The Veteran's left foot amputation is rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5165 
(2009).  Under Diagnostic Code 5165, a 40 percent evaluation 
contemplates amputation of the leg at a level permitting 
prosthesis.  A 60 percent rating is warranted for when the 
amputation is not improvable by prosthesis controlled by 
natural knee action.  38 C.F.R. § 4.71a, Diagnostic Code 
5164.  A 60 percent rating is also warranted for amputation 
with defective stump, or thigh amputation recommended, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5163.

A November 2003 VA treatment record notes lower extremity 
muscle strength of 5/5, no muscle atrophy, and left leg stump 
with callous formation on the anterior portion.  The plan was 
for a prosthetic consult for the left lower leg.  

A June 2004 VA treatment record notes that there was no 
weakness and the Veteran moved all extremities well.  
Examination revealed no edema, cyanosis, or clubbing of the 
extremities.  Left below the knee amputation with prosthesis 
was also noted.  

A January 2005 VA examination notes that the Veteran's 
amputation involved primarily his forefoot with some 
retention of the heel.  He has problems with his stump being 
occasionally sore as well as calluses on the anterior part of 
the foot.  The pain in his foot ranges from four to 10 on a 
scale of 10.  The pain is primarily worsened by walking and 
bumping his heel area.  He has some improvement with pain 
killers and nonsteroidal anti-inflammatories.  He reported 
that two days out of a week he has such severe pain that he 
is unable to walk.  He uses a cane for additional help.  He 
reported occasional swelling but no other problems such as 
erythema or infection.  On examination there was tenderness 
over the heel portion.  A callus on the anterior portion was 
noted.  The diagnosis was left foot amputation with moderate 
impairment primarily related to chronic pain secondary to it 
and to hypersensitivity.  The examiner stated that it could 
be related to neuroma or other problems.  

A January 2005 VA examination report for neurological 
disorders indicates complaints of sensitive left leg.  It was 
noted that the Veteran had multiple foot orthotics over the 
years.  On examination there was full active and passive 
range of motion in all extremities.  There was normal bulk 
and tone throughout.  The strength was 5/5 throughout.  There 
was an antalgic gait noted.  

The report of a November 2008 VA examination notes that the 
Veteran underwent an amputation of the entire left foot 
subsequent to a gunshot wound injury in Vietnam.  He 
complained of a chronic stabbing pain in the leg "like when 
you hit your funny bone."  There was a painful callus noted 
on the stump.  Sometimes the Veteran cannot ambulate for days 
when it flares up.  He has received prosthetic services from 
the VA, but most prostheses he has gotten are so painful he 
cannot bear to wear them.  The chronic left leg pain extends 
midway up the lower leg.  He denied redness, significant 
swelling, warmth, open sores, streaks, or drainage.  He takes 
Motrin for the pain.  Motor examination revealed muscle 
atrophy with 3-4/5 strength of atrophied musculature distal 
to the knee.  Hip and knee strength were both 5/5.  The 
examiner stated that the hardened callus of the anterior 
aspect of the stump, combined with localized phantom pain, 
appear to be solely responsible for the left lower extremity 
pain.  It causes general discomfort of the ankle and distal 
leg area, but not in a neuropathic sense.  There was no skin 
breakdown or evidence of cellulitis.  There was redundant 
unaffected tissue of the posterior aspect of the stump.  
There were no tremors, tics, or other abnormal movements.  
Gait and balance were not normal.  Gait was antalgic and 
there was slow propulsion.  

It was noted that the Veteran complained of weakness, pain, 
and impaired coordination of the left lower leg/stump.  
Sensory function report revealed normal pain and normal light 
touch.  Vibration and position senses were not tested.  It 
was noted that the examiner was "unable to test" these 
aspects.  Left knee reflex was 1+.  The examiner found that, 
after examining the Veteran and conducting tests, the 
findings were not consistent with peripheral neuropathy.  

The Veteran submitted three journal articles regarding lower 
extremity amputation, to include psychosocial recovery, 
functional outcomes, and sensory problems.  None of the 
articles directly addresses the Veteran's symptoms.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, 
there is no such opinion evidence regarding the Veteran's 
symptomatology.

Based upon the evidence of record, the Board finds that a 
higher rating is not warranted.  In this regard, a higher 60 
percent rating under Diagnostic Code 5163 requires a 
defective stump and thigh amputation recommended.  Diagnostic 
Code 5164 requires that the amputation is not improvable by 
prosthesis controlled by natural knee action.  Initially, the 
Board notes that thigh amputation has not been recommended.  
As such, a 60 percent rating under Diagnostic Code 5163 is 
not in order.  Likewise, there is no evidence that the 
amputation is not improvable by prosthesis controlled by 
natural knee action.  Although the Veteran complained, at the 
November 2008 VA examination, that his callus on his stump is 
so painful that he is unable to wear a prosthesis, there is 
no medical finding that a prosthesis is not feasible.  
Additionally, the Veteran's knee strength has consistently 
been full throughout the period of the claim.  Therefore, a 
higher rating is also not warranted pursuant to Diagnostic 
Code 5164.

III.  Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy of the 
left lower extremity is rated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8626.  Under that code, a 
noncompensable rating is warranted for mild, incomplete 
paralysis of the anterior crural nerve (femoral) nerve.  A 20 
percent evaluation is warranted when there is moderate, 
incomplete paralysis.  A 30 percent rating is only warranted 
when the incomplete paralysis of the nerve is severe.  The 
highest rating, a 40 percent rating, is warranted for 
complete paralysis of the quadriceps extensor muscles.  

A January 2005 VA examination notes that the Veteran's 
amputation involved primarily his forefoot with some 
retention of the heel.  He has problems with his stump being 
occasionally sore as well as calluses on the anterior part of 
the foot.  The pain in his foot ranges from four to 10 on a 
scale of 10.  The pain is primarily worsened by walking and 
bumping his heel area.  He has some improvement with pain 
killers and nonsteroidal anti-inflammatories.  He reported 
that two days out of a week he has such severe pain that he 
is unable to walk.  He uses a cane for additional help.  He 
reported occasional swelling but no other problems such as 
erythema or infection.  On examination there was tenderness 
over the heel portion.  A callus on the anterior portion was 
noted.  The diagnosis was left foot amputation with moderate 
impairment primarily related to chronic pain secondary to it 
and to hypersensitivity.  The examiner stated that it could 
be related to neuroma or other problems.  

A January 2005 VA examination report for neurological 
disorders indicates complaints of sensitive left leg.  Over 
the years he stated that the pain is worse at night and it is 
a lot worse with light touch.  Motrin helps some.  He gets 
cramps in his legs.  It was noted that the Veteran had 
multiple foot orthotics over the years.  On examination there 
was full active and passive range of motion in all 
extremities.  There was normal bulk and tone throughout.  The 
strength was 5/5 throughout.  There was an antalgic gait 
noted.  Sensory examination revealed decreased light touch 
pinprick below the left knee, with dysesthesia on the stump.  
There was decreased vibration to the knees.  Deep tendon 
reflexes were 2+ on the bilateral knees.  The assessment was 
peripheral neuropathy on the left lower extremity, likely 
multifactorial in nature, secondary to the trauma and gunshot 
wound.  

The report of a November 2008 VA examination notes that the 
Veteran underwent an amputation of the entire left foot 
subsequent to a gunshot wound injury in Vietnam.  He 
complained of a chronic stabbing pain in the leg "like when 
you hit your funny bone."  But, on close questioning, he 
denied symptoms of frank numbness or tingling of the 
extremity.  There was a painful callus noted on the stump.  
Sometimes the Veteran cannot ambulate for days when it flares 
up.  He has received prosthetic services from the VA, but 
most prostheses he has gotten are so painful he cannot bear 
to wear them.  The chronic left leg pain extends midway up 
the lower leg.  He denied redness, significant swelling, 
warmth, open sores, steaks, or drainage.  He takes Motrin for 
the pain.  Motor examination revealed muscle atrophy with 3-
4/5 strength of atrophied musculature distal to the knee.  
This was noted to be due to disuse.  Hip and knee strength 
were both 5/5.  There was no skin breakdown or evidence of 
cellulitis.  There was redundant unaffected tissue of the 
posterior aspect of the stump.  There were no tremors, tics, 
or other abnormal movements.  It was noted that the function 
no joint was affected by a nerve disorder.  Gait was antalgic 
and there was slow propulsion.  

It was noted that the Veteran complained of weakness, pain, 
and impaired coordination of the left lower leg/stump.  
Sensory function report revealed normal pain and normal light 
touch.  Vibration and position senses were not tested.  It 
was noted that the examiner was "unable to test" these 
aspects.  Left knee reflex was 1+.  The examiner found that, 
after examining the Veteran and conducting tests, the 
findings were not consistent with peripheral neuropathy.  The 
examiner stated that the hardened callus of the anterior 
aspect of the stump, combined with localized phantom pain, 
appear to be solely responsible for the left lower extremity 
pain.  It causes general discomfort of the ankle and distal 
leg area, but not in a neuropathic sense.  

The Veteran submitted three journal regarding lower extremity 
amputation, to include psychosocial recovery, functional 
outcomes, and sensory problems.  None of the articles 
directly addresses the Veteran's symptoms.  Mattern, supra.

After review of the medical evidence of record, the Board 
concludes that a higher, 10 percent rating is not warranted 
for peripheral neuropathy of the left lower extremity.  In 
this regard, the current examination reveals no findings of 
peripheral neuropathy and no abnormal sensory examination.  
Further, the January 2005 VA neurological examination report 
does not show that there is any more than mild impairment, 
showing full range of motion and only some decreased 
sensation.  Although there is evidence of muscle atrophy at 
the November 2008 VA examination, the examiner specifically 
noted that neither the atrophy, the pain, nor the affected 
joint function was caused by peripheral neuropathy.  
Moreover, the moderate impairment noted at the other January 
2005 VA examination was not attributed to peripheral 
neuropathy/sensory examination, as no sensory examination was 
conducted at that time.  Therefore, the Veteran's peripheral 
neuropathy cannot be characterized as moderate.  As such, 
there is no basis on which to grant a higher, 10 percent 
rating.   

IV.  Right Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

Evaluations of unilateral hearing loss range from non-
compensable to 10 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The Rating Schedule establishes 11 auditory acuity Levels, 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  In situations where 
service connection has been granted only for hearing loss 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.14, 4.85(f).  In such 
situations, a maximum 10 percent evaluation is assignable for 
hearing loss when the service-connected ear is at Levels X or 
XI. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability comports with the second 
exceptional patterns of hearing impairment.  Specifically, as 
noted below, each of the pure tone thresholds at the most 
recent November 2008 VA examination are over 55 decibels.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  In cases such as this one, where the 
Veteran is service-connected for hearing loss in only one 
ear, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, in order to 
determine the percentage evaluation from Table VII (subject 
to the provisions of 38 C.F.R. § 3.83).  38 C.F.R. § 4.85(f).  

§ 3.383 provides that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent and the hearing impairment in the other ear is 
considered a disability under § 3.385, the hearing impairment 
in the non service-connected ear will be considered in 
evaluating the service-connected disability.  38 C.F.R. 
§ 3.383(a)(3).  

38 U.S.C.A. § 1160(a)(3) provides that where a veteran has 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of service connected 
disability not the result of the veteran's willful 
misconduct, the non-service connected ear will be rated as 
service connected.  38 U.S.C.A. § 1160(a)(3).

The Veteran claims that he is entitled to a compensable 
rating for his service-connected right ear hearing loss.  In 
this regard, the Board notes that the Veteran underwent a 
private audiology examination in April 2006.  The report of 
that examination indicates possible left ear moderate sensory 
neural hearing loss, but with good speech discrimination 
ability.  He has totally abnormal cochlear function on the 
right side, but possibly normal on the left.  

At a January 2004 VA audiology consult, pure tone air 
conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Average
Right 
Ear
65
65
60
75
90
71
Left 
Ear
15
20
15
15
15
16

Speech discrimination tests revealed speech recognition 
ability of 52 percent in the right ear and of 96 percent in 
the left ear.  It is not clear whether the Maryland CNC test 
was used.

At a January 2005 VA audiology examination, pure tone air 
conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Average
Right 
Ear
60
45
40
35
50
43
Left 
Ear
10
15
15
20
15
16

A Maryland CNC test was not completed due to inconsistent 
responses.  The examiner opined that the test results have 
poor reliability and are not acceptable for judging a 
compensable award.  

The Veteran also underwent a VA examination in November 2008.  
At that examination, the Veteran complained that he has 
trouble hearing people, having to ask people to repeat what 
they say, and having to turn the television volume up.   \

At the November 2008 VA examination, pure tone air conduction 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Average
Right 
Ear
65
65
70
75
95
76
Left 
Ear
25
25
25
25
25
25

Maryland CNC tests revealed speech recognition ability of 40 
percent in the right ear and of 96 percent in the left ear.  

The Board notes that the private audiology report and the 
January 2005 audiology report are not adequate for VA 
purposes.  In this regard, VA regulations require hearing 
impairment tests to be conducted by a state-licensed 
audiologist, and they must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  Unfortunately, the private 
audiogram does not meet all of these requirements.  
Additionally, the January 2005 VA examiner stated that the 
results of that test were unreliable.  Moreover, no speech 
discrimination scores are available from that test.

The Veteran also submitted a journal article regarding long 
term effects of uncorrected hearing loss.  This article does 
not address the Veteran's hearing loss.

In considering the Veteran's claim of entitlement to a 
compensable rating for right hearing loss, the Board notes 
that the findings on the November 2008 VA audiometric 
evaluation are indicative of level IX hearing impairment in 
the right ear.  Level IX hearing impairment in one ear with 
normal hearing in the other ear is considered noncompensably 
disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Assuming the January 2004 test used the Maryland CNC test, 
when the results of the January 2004 VA audiometric 
evaluation are considered, the right ear displayed level VIII 
hearing.  Level VIII hearing impairment in one ear with 
normal hearing in the other ear is considered noncompensably 
disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a) is taken into account, the Veteran's 
right ear hearing impairment, based only on pure tone 
threshold average (using Table VIA), is only VI for both the 
January 2004 and the November 2008 VA examinations.  This 
change also warrants only a noncompensable evaluation when 
level VI hearing impairment and level I hearing impairment 
are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Consequently, a compensable evaluation for the Veteran's 
right ear hearing loss disability is not warranted under the 
schedular criteria.  In sum, the record demonstrates that the 
schedular rating assigned by the Agency of Original 
Jurisdiction is correct.  

As noted above, the hearing impairment in the Veteran's right 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected ear is not for 
consideration in evaluating the service-connected disability.  
In any event, the hearing impairment in the Veteran's left 
ear is also level I.  Level I hearing impairment along with 
level IX is considered noncompensably disabling.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Therefore, the service-
connected right ear hearing impairment is properly evaluated 
as noncompensably disabling.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court, noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the Veteran has not reported to VA that there 
was any prejudice caused by a deficiency in the examination.  
The Veteran, as a lay person, is nevertheless competent to 
submit evidence of how the hearing loss affects his everyday 
life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) 
(finding that lay testimony is competent when it regards 
features or symptoms of injury or illness).

At the November 2008 VA audiology examination, the Veteran 
described numbness, aching, and ringing deafness on the right 
side for the past 30 years.  He said that he cannot hear 
well, he has to ask people to repeat what they say, and he 
needs to turn the television up loud and talk loud himself.  
The Board finds that such complaints regarding the way his 
hearing loss affects his everyday life do not overcome the 
fact that the hearing impairment levels combine to result in 
noncompensable hearing for VA purposes.  As such, the 
currently assigned noncompensable rating is appropriate.

V.  Amoebic Abscess of the Liver

The Veteran's service-connected amoebic abscess of the liver 
is rated as 38 C.F.R. § 4.114, Diagnostic Code 7321 (2009).  
Under that code, a noncompensable rating is warranted for 
asymptomatic amebiasis.  A 10 percent rating is warranted for 
mild gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea.  

A Note following the diagnostic code indicates that amebiasis 
with or without liver abscess is parallel in symptomatology 
with ulcerative colitis and should be rated on the scale 
provided for the latter.  

Ulcerative colitis is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  Under that code, a 10 percent rating 
is warranted for moderate symptoms with infrequent 
exacerbations.  A 30 percent rating is warranted for 
moderately severe symptoms, with frequent exacerbations.  A 
60 percent rating is warranted for severe symptoms with 
numerous attacks a year and malnutrition, the health only 
fair during remissions.  Finally, a 100 percent rating is 
warranted for pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications, such as liver abscess.

A June 2004 VA treatment record notes no diarrhea or 
constipation.  

A January 2005 VA examination notes that the Veteran had an 
amoebic liver abscess for which he was hospitalized and 
treated.  He currently has problems of pain on his side.  The 
pain is sharp and dull in nature, and it is short-lived (less 
than five to ten minutes without clear precipitating 
factors).  He is unable to list the frequency of it.  The 
Veteran denied shoulder pain, nausea, fever, and chills.  On 
examination, there were no signs of liver disease.  The 
abdomen was soft, nontender, and nondistended, with normal 
liver span.  The diagnosis was amoebic liver abscess which 
has resolved.  The examiner opined that the Veteran's current 
symptoms are likely not related to the amoebic liver abscess.  
The liver abscess has resolved with no limitations at this 
time.

The report of a November 2008 VA examination notes that the 
Veteran reports that he experiences residual deep aches in 
the liver area, off and on.  He currently receives no 
treatment for this.  It was noted that there is no history of 
trauma, neoplasm, or alcohol abuse.  He does not have 
incapacitating episodes, a history of hepatitis or history of 
chronic liver disease risk factors.  Current symptoms include 
intermittent fatigue, intermittent malaise, and intermittent 
right upper quadrant pain.  He denied nausea, vomiting, 
anorexia, and weight loss.  Physical examination was 
unremarkable.  Blood tests revealed no signs of liver 
disease.  There was no evidence of malnutrition or portal 
hypertension.  Abdominal examination was normal.  An 
ultrasound of the right upper quadrant revealed that the 
liver was unremarkable in size and appearance, with no focal 
hepatic lesions.  The diagnosis was unremarkable study.  It 
was noted that the service-connected amoebic abscess of the 
liver affects the Veteran's chores, shopping, recreation and 
traveling mildly.  It affects exercise and sports moderately, 
and it has no effect on feeding, bathing, dressing, 
toileting, and grooming.  

The Veteran submitted a journal article regarding amoebic 
liver abscess.  This article does not address the Veteran's 
particular symptoms.

Based upon the medical evidence of record, the Veteran is not 
entitled to a higher rating for the service-connected amoebic 
abscess of the liver.  In this regard, there is absolutely no 
evidence of mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, or chronic 
constipation interrupted by diarrhea, which would warrant a 
higher 10 percent rating under Diagnostic Code 7321.  The 
only symptoms the Veteran has complained of are right upper 
quadrant pain, malaise, and fatigue.  These symptoms do no 
warrant a 10 percent rating under Diagnostic Code 7321.

The Board has also considered whether the Veteran could 
receive a compensable rating under the diagnostic code for 
rating ulcerative colitis, Diagnostic Code 7323.  As noted 
above, in order to receive a 10 percent rating under that 
code, there must be moderate symptoms with infrequent 
exacerbations.  The Board acknowledges that the Veteran 
reported intermittent fatigue, malaise and right upper 
quadrant pain, which generally mildly affect his life 
activities.  However, the abdominal examination was normal in 
November 2008, the January 2005 examiner felt that the 
complaints/current symptoms were unrelated, there are no 
gastrointestinal symptoms or complaints throughout the 
medical evidence of record, and the November 2008 blood tests 
and ultrasound yielded no current findings.  As such, a 
finding of moderate symptoms cannot be made.  Therefore, a 
compensable rating under Diagnostic Code 7323 is also not 
warranted.

The Board has considered whether the Veteran is entitled to a 
compensable rating under any other diagnostic code, but has 
found none.  In light of the lack of symptomatology apart 
from intermitted fatigue, malaise, and right upper quadrant 
pain, no diagnostic code is appropriate for a compensably 
rate for such disability.  Therefore, the Veteran's service-
connected amoebic abscess of the liver is appropriately rated 
as noncompensably disabling throughout the period of the 
claim.

VI.  Other Considerations

In reaching the conclusion above with respect to each of the 
claims, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

At no time during the appeal period have the Veteran's 
service-connected left foot amputation, peripheral neuropathy 
of the left lower extremity, right ear hearing loss, or 
amoebic abscess of the liver been manifested by greater 
disability than contemplated by the currently assigned 
ratings under the designated diagnostic codes.  Accordingly, 
staged ratings are not in order and the assigned ratings are 
appropriate for the entire period of the Veteran's appeal.  
Hart, supra.

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

Service connection for congestive heart condition is denied.

A rating in excess of 40 percent for left foot amputation is 
denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

A compensable rating for right ear hearing loss is denied.

A compensable rating for amoebic abscess of the liver is 
denied.


REMAND

The Board notes that service connection for peripheral 
neuropathy of the left lower extremity was granted in a 
February 2005 rating decision.  A 10 percent rating was 
assigned, effective March 10, 2004.  Although the Veteran 
filed a timely notice of disagreement with respect to the 
effective date assigned for peripheral neuropathy of the left 
lower extremity, the RO issued a statement of the case (in 
August 2005) regarding whether the assignment of the 
effective date of March 10, 2004, for the grant of service 
connection for peripheral neuropathy of the left lower 
extremity, was clear and unmistakable error (CUE).  In 
September 2005, through his representative, the Veteran 
clarified that he did not claim CUE.  Instead, he filed a 
notice of disagreement with respect to the effective date of 
the award of service connection for peripheral neuropathy of 
the left lower extremity.  To date, the RO has not issued a 
statement of the case regarding the effective date issue.   

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to an 
effective date earlier than March 10, 
2004, for the grant of service connection 
for peripheral neuropathy of the left 
lower extremity.  The Veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board. The RO should 
allow the Veteran and his representative 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


